Citation Nr: 0319365	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a low back 
disorder.

2.	Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran in writing through his attorney for 
the following purposes and undertake any noted follow-up:

(a)  Obtain the veteran's service 
personnel records; direct contact with 
the National Personnel Records Center 
and/or the service department may be 
necessary in the event that the veteran 
does not have a complete set of service 
personnel records.

(b)  Ask him to describe any and all on-
the-job and other injuries occurring 
postservice, in addition to the 
automobile accident referenced in a June 
1999 prescription for physical therapy by 
Orthopaedic Surgery Centers, PLC, and any 
other motor vehicle accidents in which he 
may have been involved during postservice 
years.  In addition, he should be asked 
to reference all medical treatment 
received for low back and left hip 
complaints as a result of such 
injuries/accidents, the names and 
addresses of the applicable medical 
providers, and the approximate dates of 
treatment.

In the event that the veteran specifies 
injuries affecting the low back and/or 
the left hip, all pertinent records of 
treatment not already on file must be 
obtained for inclusion in the claims 
folder.  

(c)  Obtain from the veteran a list of 
all postservice employment of the 
veteran, including the names and 
addresses of each such employer.  Also, 
the veteran should be queried as to 
whether he received any medical treatment 
in the course of any postservice 
employment.

In the event that the veteran references 
his receipt of medical treatment from any 
postservice employer, all records of such 
treatment should be obtained and made a 
part of the claims folder.

(d)  Ask him to provide a list of the 
names and addresses of those VA and non-
VA medical professionals or institutions 
who have evaluated and/or treated him for 
any low back or left hip disorder prior 
to, during, and after his period of 
active duty from August 1968 to December 
1970.  The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  This 
should include the name and address of 
the physician who referred the veteran to 
Orthopaedic Surgery Centers, PLC. in 
1981.

After obtaining proper authorization, 
obtain for inclusion in the file copies 
of evaluation and treatment records not 
already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  

Special efforts must be made to obtain 
the entirety of the records of treatment 
and testing from Orthopaedic Surgery, 
LTD, 2200 High Street, Portsmouth, VA 
23707 (1981 to 1983, including 1981 X-
rays) and the name and address of the 
physician who referred the veteran to 
this facility; M. Yunas, M.D., 3003 High 
Street, Portsmouth, VA 23707 (1991 to the 
present); Orthopaedic Surgery Centers, 
PLC (804) 397-0783, (804) 539-1477 (June 
1999); Dr. A. Datyner of the Spine 
Treatment Center; and Dr. Angeles.  Such 
records, once obtained, must then made a 
part of the claims folder.  

Any and all VA treatment records not 
already on file must also be obtained for 
inclusion in the file, regardless of 
whether in fact the veteran responds to 
the foregoing request.  

(e)  Request the veteran to specify 
whether he is alleging that the injury of 
March 2, 1970, in which he claims he 
injured his low back and left hip, 
occurred while engaged in combat with the 
enemy.  If so, the veteran should note 
the name of the ship and unit to which 
assigned at the time, his particular 
military occupational specialty, the 
ship's location at the time of the 
incident, and where he was located on the 
ship at the time of any injury.

If the veteran alleges that his March 2, 
1970, injury was combat-related, then 
action must be undertaken to verify 
whether the veteran was engaged in combat 
with the enemy at the time of the claimed 
injury of March 2, 1970.  In particular, 
contact should be made with NARA's Modern 
Military Records branch to attempt to 
verify this fact, including review of 
deck logs and ships histories for this 
date.  Any leads suggested by NARA should 
be followed up.

2.  When the above development is completed, return the 
claims folder to the Board member to review the questions 
posed to the medical examiner in light of the above obtained 
evidence; in particular, the questions posed may have to be 
revised depending upon whether the veteran engaged in combat 
with the enemy.

3.  Upon completion of all of the foregoing development, 
arrange for the veteran to undergo a VA orthopedic 
examination for the purpose of determining the nature and 
etiology of claimed disorders of the veteran's low back and 
left hip.  The veteran's claims folder in its entirety is to 
be furnished to the examiner prior to any evaluation of the 
veteran for use in the study of this case.  Such examination 
is to include a review of the veteran's history and current 
complaints, as well as a comprehensive clinical evaluation.  
Any indicated diagnostic studies must also be accomplished, 
if deemed warranted by the examiner.  All established 
diagnoses pertaining to the low back and left hip are then to 
be fully set forth. 

A professional opinion, with full supporting rationale, is 
requested as to the following:

(a)  Whether it is at least as likely as 
not (50/50) that any currently shown 
disorder of the veteran's low back or 
left hip had its onset during his period 
of military service from August 1968 to 
December 1970?

(b)  Is it at least as likely as not 
(50/50) that any current disorder of the 
veteran's low back and/or left hip is the 
result of claimed inservice injury 
occurring on March 2, 1970?

(c)  Whether it is at least as likely as 
not (50/50) that arthritis of the low 
back and/or left hip was manifested to a 
degree of 10 percent or more within the 
one-year period immediately following the 
veteran's discharge from service in 
December 1970?  Attached are the 
pertinent diagnostic criteria for 
determining whether in fact either 
disorder was manifested to the required 
percentage.

If the examiner is unable to render any 
finding or opinion requested, it should 
be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based should be set forth for the record.  
Use by the examiner of the phrase 
italicized in each of above-noted queries 
in formulating a response is requested.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


